Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.    Preliminary amendment and claims 1-7 & 9-15 filed 7/15/20 are acknowledged. 
2.    Restriction is required under 35 U.S.C. 121 and 372.
3.    This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
4.    In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
5.	Group 1, claim(s) 1-2 & 7, drawn to a polypeptide having lipase activity, selected from the group consisting of: (a) a polypeptide having the mature sequence shown as SEQ ID NO: 4; (b) a polypeptide having at least 90% sequence identity to the mature polypeptide shown as SEQ ID NO: 4; (c) a polypeptide encoded by a polynucleotide having at least 80% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 3; and (d) a fragment of the polypeptide of (a), (b) or (c) that has lipase activity, and composition thereof; classified in class 424, subclass 94.6 [CPC classification (A61K38/46)].
Group 2, claim(s) 3-6, drawn to a variant of a parent lipase comprising substitutions at at least positions corresponding to E1D+Q4A+F7L+N11K+K24R+T37S+G38A+E43L+K46A+D57N+L69V+G91T+K98V+E99D+K127A+- E129D+R133A+E134A+R139K+F142V+V154L+G161N+166V+V168L+F169Y+S170T+L185+I196- V+I202V+E210Q+S216P+T231R+N233R+L269I of the mature polypeptide shown as SEQ ID NO: 2, wherein i) the variant is a polypeptide having lipase activity; ii) the variant is the mature polypeptide shown as SEQ ID NO: 4; iii) the variant is a polypeptide having at least 60% but less than 100% sequence identity to the mature polypeptide shown as SEQ ID NO: 4; and iv) the variant is a polypeptide encoded by a polynucleotide having at least 60% sequence identity to the mature polypeptide coding sequence shown as SEQ ID NO: 3; and v) the variant is a fragment of the polypeptide of ii), iii) or iv) that has lipase activity, classified in class 435, subclass 252.3 [CPC classification (C12N 15/75)].
Group 3, claim(s) 9, drawn to a method for cleaning a surface comprising contacting the surface with a lipase of claim 1, classified in class 435, subclass 18 [CPC classification (C12Q1/34)].  
Group 4, claim(s) 10, drawn to a method of hydrolyzing a lipase substrate, comprising treating the lipase substrate with a lipase of claim 1, classified in class 435, subclass 18 [CPC classification (C12Q1/34)].  
Group 5, claim(s) 11-15, drawn to a polynucleotide encoding a lipase of claim 1, vector, host cell and a method making the lipase recombinantly, classified in class 435, subclass 198 [CPC classification (C12N9/20)].
6.    The inventions listed as Groups 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:
7.    Groups 1-5 share the special technical feature of a polypeptide having lipase activity and the sequence of SEQ ID NO: 4 (Thermomyces lanuginosus). 
However, said common technical feature does not represent a contribution over the prior art, and is anticipated by the following US Patent 10,920,203. See the sequence alignment shown below between Applicants’ SEQ ID NO: 4 and Sequence 6 of cited patent. At least claims 1 & 2 are anticipated by the cited art.
RESULT 2
US-15-580-853-6
; Sequence 6, Application US/15580853
; Patent No. 10920203
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  TITLE OF INVENTION: METHODS OF REDUCING ODOR
;  FILE REFERENCE: 13133-WO-PCT
;  CURRENT APPLICATION NUMBER: US/15/580,853
;  CURRENT FILING DATE: 2017-12-08
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 269
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-580-853-6

  Query Match             91.0%;  Score 1306;  DB 3;  Length 269;
  Best Local Similarity   88.1%;  
  Matches  237;  Conservative   18;  Mismatches   14;  Indels    0;  Gaps    0;

Qy          1 DVSADLLNQFKLFAQYSAAAYCGRNNDAPAGTNITCSANACPLVEAADATFLYSFENSGV 60
              :|| || ||| ||||||||||||:||||||||||||: |||| || ||||||||||:|||
Db          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60

Qy         61 GDVTGFLAVDNTNKLIVLSFRGSRSIENWITNLNFDLVDINDICSGCRGHDGFTSSWRSV 120
              ||||||||:|||||||||||||||||||||||||||| :|||||||||||||||||||||
Db         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWITNLNFDLKEINDICSGCRGHDGFTSSWRSV 120


              |||||| |:|||  ||||:|| |||||||||||:|||||| ||||:|:::||||||||||
Db        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180

Qy        181 FAEFITVQTGGTLYRVTHTNDVVPRLPPRQFGYSHPSPEYWIKSGTLVPVRRRDIVKIEG 240
              ||||:||||||||||:|||||:|||||||:||||| ||||||||||||||||||||||||
Db        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVRRRDIVKIEG 240

Qy        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCI 269
              ||||||||||||| ||||||||||||||:
Db        241 IDATGGNNQPNIPSIPAHLWYFGLIGTCL 269
See also claims 1-15 of US Patent 10,920,203.
1. A lipase variant having lipase activity and having between 90% to less than 100% sequence identity to a parent lipase comprising the mature polypeptide of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO: 6, SEQ ID NO:8, SEQ ID NO: 10, or SEQ ID NO: 12, wherein the variant comprises V228P using SEQ ID NO:10 or SEQ ID NO: 2 for position numbering. 
 
2. The lipase variant according to claim 1, wherein the variant further comprises one or more substitutions selected from H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, F7H/K/R, F51A/I/L/V/Y, T143A/G/S/V, A150G/V, N200H/K/Q/R, 1202G/LN, S224C/F/H/I/L/P/Y, L227D/E/K/R, P229H/K/R, V230H/K/L/R, I255A/G/N/P/S/T/V/Y, P256A/K/N/Q/R/S/T/W, A257F/H/I/L/V/Y, L259F/Y, and W260D/E/F/H/I/L/N/Q/S/T/Y, using SEQ ID NO:10 for position numbering. 
 
3. The lipase variant according to claim 1, wherein the variant further comprises one or more substitutions selected from H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, F7H/K/R, F51V, T143A/G/S/V, A150G/V, N200H/K/Q/R, 1202G/L/V, S224C/F/H/I/L/P/Y, L227D/E/K/R, P229H/K/R, V230H/K/L/R, I255A/G/N/P/S/T/V/Y, P256A/K/N/Q/R/S/W or T256A/K/N/Q/R/S/P/W, A257F/H/I/L/V/Y, L259F/Y, and W260D/E/F/H/I/L/N/Q/S/T/Y, exhibiting both a reduced odor generation upon hydrolyzing a lipase substrate and an improved stability compared to the parent lipase. 
 
4. The lipase variant according to claim 1, wherein the variant further comprises the substitutions F51A/I/L/V/Y or H198A/D/E/F/G/I/L/N/Q/S/T/V/Y using SEQ ID NO:2 or SEQ ID NO:10 for position numbering. 
 
5. The lipase variant according to claim 1, wherein the variant further comprises one or more substitutions selected from F7H/K/R, T143A/G/S/V, 
 
6. The variant of claim 1, comprising substitutions selected from the group consisting of: a) N33K F51V E56K L69R K98E V228P; b) V2K N33K F51V V228P; c) V2Y N33K F51V V228P; d) V2K N33K F51V L69R K98E V176L E210K L227G V228P; e) V2Y N33K F51V L69R K98E V176L E210K L227G V228P; f) N33K F51V S54T E56K K98I V228P; g) E1C V2K N33K F51V V228P R233C; h) E1C V2Y N33K F51V V228P R233C; i) N33K F51V K98E N101D H198S E210K Y220F V228P; j) N33K F51L E56K L69R K98E V228P; k) V2K N33K F51L V228P; l) V2Y N33K F51L V228P; m) V2K N33K F51L L69R K98E V176L E210K L227G V228P; n) V2Y N33K F51L L69R K98E V176L E210K L227G V228P; o) N33K F51L S54T E56K K98I V228P; p) E1C V2K N33K F51L V228P R233C; q) E1C V2Y N33K F51L V228P R233C; r) N33K F51L K98E N101D H198S E210K Y220F V228P; s) N33K F51I E56K L69R K98E V228P; t) V2K N33K F51I V228P; u) V2Y N33K F51I V228P; v) V2K N33K F51I L69R K98E V176L E210K L227G V228P; w) V2Y N33K F51I L69R K98E V176L E210K L227G V228P; x) N33K F511 S54T E56K K98I V228P; y) E1C V2K N33K F51I V228P R233C; z) E1C V2Y N33K F51I V228P R233C; and aa) N33K F51I K98E N101D H198S E210K Y220F V228P; using SEQ ID NO:2 or SEQ ID NO:10 for position numbering. 
 
7. The lipase variant according to claim 1, wherein the variant further comprises one or more substitutions selected from E1C, V2K/Y, Q4V, D27R, N33K/Q, G38A, S54T, E56K, D57G, S58A, V60S, L69R, S83T, 186V, G91A/N/Q/T, N94K/R, D96E/G/L/W, L97M, K98E/I, E99K, N101D, D111A, G163K, V176L, E210K/Q/R, S216P, Y220F, G225R, L227G, T231R, N233C/R, Q249R, D254S, P256V, G263Q, L264A, 1265T, G266D, T267A, and L269N of the parent lipase, using SEQ ID NO:10 for position numbering. 
 
8. The lipase variant according to claim 1, wherein the variant further comprises one or more substitutions selected from E1C, V2K/Y, Q4V, D27R, N33K/Q, G38A, S54T, E56K, D57G, S58A, V60S, L69R, S83T, 186V, G91A/N/Q/T, N94K/R, D96E/G/L/W, L97M, K98E/I, E99K, N101D, D111A, G163K, V176L, E210K/Q/R, S216P, Y220F, G225R, L227G, T231R, N233C/R, Q249R, D254S, T256V, G263Q, L264A, 1265T, G266D, T267A, and L269N of the parent lipase, using SEQ ID NO:2 for position numbering. 
 
9. The lipase variant according to claim 1, which variant has a reduced odor generation relative to the parent lipase. 
 

 
11. The variant of claim 1, having at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO: 6, SEQ ID NO:8, SEQ ID NO: 10, or SEQ ID NO: 12. 
 
12. The variant of claim 1, having at least 98% sequence identity to the mature polypeptide of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO: 6, SEQ ID NO:8, SEQ ID NO: 10, or SEQ ID NO: 12. 
 
13. The variant of claim 1, having at least 99% sequence identity to the mature polypeptide of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO: 6, SEQ ID NO:8, SEQ ID NO: 10, or SEQ ID NO: 12. 
 
14. The variant of claim 1, which consists of V228P. 
 
15. The variant of claim 1, which is a fragment having between 90% to less than 100% sequence identity to a parent lipase comprising the mature polypeptide of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO: 6, SEQ ID NO:8, SEQ ID NO: 10, or SEQ ID NO: 12, wherein the fragment has lipase activity. 
Applicants’ SEQ ID NO: 4 is 100% identical to the following sequence (Accession No. AAW14842) and anticipates at least claim 1.
AAW14842
ID   AAW14842 standard; peptide; 269 AA.
XX
AC   AAW14842;
XX
DT   15-JUN-2007  (revised)
DT   17-OCT-2003  (revised)
DT   24-JUN-1997  (first entry)
XX
DE   Wild type H. lanuginosa lipolytic enzyme.
XX
KW   Lipolytic enzyme; detergent; lard; cotton swatch; laundry; dishwashing;
KW   BOND_PC; GO3824; GO4806; GO6629.
XX
OS   Thermomyces lanuginosus.

CC PN   WO9707202-A1.
XX
CC PD   27-FEB-1997.
XX
CC PF   12-AUG-1996;   96WO-DK000341.
XX
PR   11-AUG-1995;   95DK-00000905.
PR   29-SEP-1995;   95DK-00001096.
PR   14-FEB-1996;   96US-0011627P.
PR   01-APR-1996;   96DK-00000374.
PR   07-MAY-1996;   96US-0016754P.
XX
CC PA   (NOVO ) NOVO-NORDISK AS.
XX
CC PI   Okkels JS,  Svendsen A,  Borch K,  Thellersen M,  Patkar SA;
CC PI   Petersen DA,  Royer JC,  Kretzschmar T;
XX
DR   WPI; 1997-165287/15.
DR   PC:NCBI; gi999873.
DR   PC:BIND; 91094, 233892, 91098, 91096, 233893, 91095, 233891, 91097.
XX
CC PT   Lipolytic enzyme with high capacity to remove lard in one wash cycle - 
CC PT   also related DNA, vectors and transformed cells, useful in laundry and 
CC PT   dishwashing formulations.
XX
CC PS   Claim 26; Page; 274pp; English.
XX
CC   This sequence represents the wild type lipolytic enzyme of the invention.
CC   This sequence may be modified by peptide additions at the N- or C-
CC   terminal, or by mutations within the sequence (see also AAW21093-W21200).
CC   The lipolytic enzyme, when present in a specified detergent composition, 
CC   is able to remove at least 15% more lard from soiled cotton swatches (9 
CC   by 9 cm) than an equiv. enzyme- free compsn. in a one-cycle wash assay. 
CC   The assay uses 7 lard-stained cotton swatches in 1000 ml water (3.2 mM 
CC   Ca2+/Mg2+, ratio 5:1; 5 g/l detergent; pH 10 plus 12500 LU of enzyme/l) 
CC   for 20 min at 30 deg.C, in a thermostated Terg-O-to-Meter, then 15 min 
CC   rinsing, drying overnight and soxhlet extraction and quantification of 
CC   fatty material. The enzyme may be used in laundry and dishwashing 
CC   formulations. It is are able to remove a substantial amount of lard in a 
CC   single cycle under realistic washing conditions. This sequence is derived
CC   from the GENESEQ file AAR81990. (Updated on 17-OCT-2003 to standardise OS
CC   field)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 269 AA;

  Query Match             100.0%;  Score 1444;  DB 1;  Length 269;
  Best Local Similarity   100.0%;  


Qy          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60

Qy         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120

Qy        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180

Qy        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG 240

Qy        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269
              |||||||||||||||||||||||||||||
Db        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269
Because the above common concepts are not new, they are also not inventive. 
As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. The inventions lack unity with one another. Therefore, Groups 1-5 lack unity of invention under PCT Rule 13 because they do not share a same or corresponding special technical feature.
8.    Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
9.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
10.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

12.    Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
13.    Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
14.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17O).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940